L(SH%S/

AFF|DAVIT OF SERV|CE

 

 

 

 

State of Texas Western U.S. District Court
P|ainliff:

Latoria Wil|is, lndividua||y and on behalf of all others similary situated LAW2013001544

vs.

Defendant:

Fide|is Recovery Nlanagement, LLC, First Financial investment Fund
lV, LLC and John Does 1-25

Receivecl these papers on the 24th day of September, 2018 at 1:27 pm to be served on Fidelis Recovery
l'-Jlanagmenl, LLC By delivering to its Registered Agent, CT Corporatien System, 1999 Bryan Street,
Ste 900, Dallas, TX 75201.

|, Amanda Deaver, being duly sworn, depose and say that on the 25th day of Septernber, 2018 at 11:15
am, l:

executed service upon an AUTHOR|ZED entity by delivering a true copy of the Summons in a Civil
Action With Class Action Complaint, Exhibit A and Civi| Cover Sheet with the date of service
endorsed thereon by me. te: Terri Thongsavat as Registered Agent at the address of: 1999 Bryan
Street, Ste 900, Dallas, TX 75201, who accepted service for Fidelis Recovery Nlanagment, LLC, and
informed said person of the contents therein, in compliance with state statutes

Description el Person Served: Age: 30. Sex: F. Racei$l<in Co|or: White, |-|eight: 5'5'. Weight: 180. |-tair:
B|onde, G|asses: N

“l certify that l am ever the age of 10. have no interest in the above action, and am a Cenilied l’rocess

Server. in good standing. in the State of Texas. | have never been convicted of a felony or misdemenor
involving moral turpitude in any state er federa|jurisdiction. | declare that | have personal knowledge of
these facts and the statements in this affidavit are true and correcl."

‘--_-’
Amanda Deaver

Subscribed and sworn to before me on the 25th day pg(;,qg@g E,;p_ 3131;20
of September, 2018 by the affiant Who is personally

kno to me,
/\/MMMD_B}M our Job serial Number: LAW-2018001544
Ref: 1187/148

Notary F’ub|ic w

f /%Q(_p
'v&_"/

- - » - Copyrigt:t ¢1 1992-2013 Uutabast: 5e1 vices. lnc l’rocess Servr_~r's Iou|box W.Z_o
WHITNIE RENEE FRENCH
my mary le # 130492031

 

E.xplres January 11, 2020

